     Case 8:19-cv-01212-FLA-JDE Document 45 Filed 03/22/21 Page 1 of 3 Page ID #:230



1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                                CENTRAL DISTRICT OF CALIFORNIA
10
11    PAVEL FUKS,                                   Case No. 8:19-cv-1212- FLA (JDEx)
12                                Plaintiff/s,
                                                    JOINT EXHIBIT LIST
13                     v.
14
15    YURI VANETIK,
16                                Defendant/s.
17
18
19                                               Witness Establishing   Date       Date
   Ex. #                    Description              Foundation       Identified Admitted
20 1               Text file containing          Pavlo Fuks
21                 messages exchanged
                   between Plaintiff and
22                 Defendant from November
23                 16, 2016 through May 10,
                   2017 with translation.
24 2               Email from Yuri Vanetik       Pavlo Fuks
25                 sent November 21, 2016 with
                   attached invoice from
26
                   Odyssey Management, LLC
27 3               November 22, 2016 SWIFT       Pavlo Fuks
                   receipt for payment of
28
                   $200,000 to Odyssey

                                                    -1-
      45958035.1
     Case 8:19-cv-01212-FLA-JDE Document 45 Filed 03/22/21 Page 2 of 3 Page ID #:231



1                  Management, LLC
     4             Defendant Yuri Vanetik’s       Stipulated
2                  Response to Special
3                  Interrogatories, dated
                   November 20, 2019.
4 5                Email from Yuri Vanetik to     Matthew Keelen
5                  Matthew Keelen dated
                   January 13, 2017 with
6                  Subject “3 vip for black tie
7                  and boots”
     6             Email from Yuri Vanetik to     Matthew Keelen
8                  Matthew Keelen dated
9                  January 12, 2017 with
                   Subject “Fwd: TSS Black
10
                   Tie & Boots”
11 7               Email from Matt Keelen to      Matthew Keelen
                   Yuri Vanetik dated January
12
                   28, 2017 with Subject “Re:
13                 Going to need some $ from
                   you for last week.”
14
     8             Email from Matt Keelen         Matthew Keelen
15                 dated January 13, 2017 with
                   attachment.
16
     9             Invoice from Odyssey           Yuri Vanetik
17                 Management, LLC to BEM
18                 Global Corp. dated
                   November 19, 2016
19 10              Inaugural Events: Vip          Yuri Vanetik
20                 program with no date
                   attached.
21 11              Odyssey-Pavlo Fuks             Yuri Vanetik
22                 Confidential Consulting
                   agreement dated September
23                 21, 2016.
24 12              Text files between Plaintiff   Yuri Vanetik
                   and Defendant from March
25                 20, 2016through March 29,
26                 2016 with translations
     13            Plaintiff’s Objections and     Stipulated
27                 Responses to defendant’s
28                 first set of request for

                                                     -2-
      45958035.1
     Case 8:19-cv-01212-FLA-JDE Document 45 Filed 03/22/21 Page 3 of 3 Page ID #:232



1                  admissions dated January
                   13, 2020.
2 14               Plaintiff’s Objections and      Stipulated
3                  Responses to defendant’s
                   first set of special
4                  interrogatories dated January
5                  13, 2020
     15            Text message from defendant     Yuri Vanetik
6                  to plaintiff dated January 9,
7                  2017
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      -3-
      45958035.1
